DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 08/22/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,608,623 to Kandah et al. (Kandah) in view of U.S. Patent Application Publication No. 2012/0293097 to Tachibana et al. (Tachibana) and further in view of WIPO (PCT) application publication WO 2018124774 A1 to Myung et al. (Myung).
As to Claim 1:
Kandah discloses, in FIG(s). 1-5:
a process comprising: 
(a) sending a first encoded signal (FIG(s). 2;  signaling from AOUT 234, 506;  where voltage and temperature information are provided at different frequencies and multiplexed with one another, for example, into first, second, and third pulses as encoded signals respectively; Col. 13, line 55 - Col. 14, line 12) from a modulator ("serial communications block 218,"  Col. 7, lines 3-20;  where voltage information and sensed temperature information are provided at different frequencies;  where a modulator is interpreted as a means "to mix an electrical signal that represents sounds or pictures with a radio signal so that it can be broadcast,"  i.e.,  "modulate,"  Cambridge Dictionary,  https://dictionary.cambridge.org,  [May 16, 2022]), 
the first encoded signal having a first frequency (different types of sensed information, such as sensed temperature, having different frequencies;  Col. 14, lines 13-37), and . . . 
. . . (b) sending a second encoded signal (further instance of signaling from AOUT 234, 506;  where information signaling is provided at different frequencies and multiplexed with one another, for example, into first, second, and third pulses as encoded signals respectively; Col. 13, line 55 - Col. 14, line 12;  and where interrupt signals are communicated across coupling channel 216 to 218) from the modulator (218), 
the second encoded signal having a second frequency (different types of sensed information, such as interrupt signals;  Col. 7, lines 3-20) greater than the first frequency (where signaling from AOUT 234 is provided at different frequencies and one frequency being greater or less than another is a matter of design consideration;  Kandah discloses the claimed invention except for a second encoding frequency being greater than the first encoding frequency.  It would have been an obvious matter of design choice to have one encoding frequency greater or less than another, since Applicant has not disclosed that the second frequency being greater than the first solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either frequency being greater or less than the other), and 
the second encoded signal generated responsive to receiving second data from a second sensor (disclosed below in Myung as the second sensor-  audio input 1411;  and herein as interrupt signal output); and 
(c) sending a third encoded signal (signaling from AOUT 234, 506;  where voltage and temperature information are provided at different frequencies and multiplexed with one another, for example, into first, second, and third pulses as encoded signals respectively; Col. 13, line 55 - Col. 14, line 12) from the modulator ("serial communications block 218,"  Col. 7, lines 3-20;  where voltage information and sensed temperature information are provided at different frequencies), 
the third encoded signal having a third frequency (different types of sensed information, such as voltage information, having different frequencies;  Col. 14, lines 13-37) less than the first frequency (where signaling from AOUT 234 is provided at different frequencies and one frequency being greater or less than another is a matter of design consideration;  Kandah discloses the claimed invention except for a third encoding frequency being less than the first encoding frequency.  It would have been an obvious matter of design choice to have one encoding frequency greater or less than another, since Applicant has not disclosed that the third frequency being less than the first solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either frequency being greater or less than the other), and 
the third encoded signal generated responsive to receiving third data (voltage at the node 148,  FIG. 2) from a third sensor (voltage sensor as resistor divider 142, 144;  Col. 5, lines 10-29;  Col. 10, lines 13-32).  
However, Kandah is not used to disclose:
. . . the first encoded signal generated responsive to receiving first data from an edge detector coupled to a first sensor; . . . 
Tachibana discloses, in FIG(s). 9,  and by way of background FIG(s). 4 & 5:
. . . the first encoded signal (disclosed above in Kandah as signaling from AOUT 234;  and herein as "encoder signal 405") generated responsive to receiving first data from an edge detector ("edge detector 131") coupled to a first sensor ("[e]ncoder signal . . . 405 generated by encoder 103 [encoder output from rotor magnet sensor] is output to . . . rising edge detector 131";  ¶ [0093];  where rising edge detector 131 triggers interval counter 127, and "[w]hen interval value d0 output from interval counter 127 is 0 or 4, selection signal unit 143 selects the encoder side to directly transmit encoder signal 405 input to signal selector 129 to sensor signal separating unit 203;"  ¶ [0096];  accordingly, disclosing the generation of encoder signal 405 by its initiating edge detector 131 to enable generation of the encoder signal in encoder signal 401;  ¶ [0063]); . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR MONITORING VOLTAGE ACROSS ISOLATION BARRIER, disclosed by Kandah; by incorporating the IMAGE FORMING APPARATUS INCLUDING MOTOR THAT DRIVES IMAGE FORMING APPARATUS, CONTROLLER THAT CONTROLS MOTOR, AND SENSOR, disclosed by Tachibana; in order to provide an encoder that generates an encoder signal having a frequency corresponding to the number of rotations of a motor, and a sensor signal unit that receives an input of a logical state of the sensor (Tachibana; Abstract).
However, in further regard to the elements regarding encoding signals received from three sensors and providing them in a selectable succession (i.e., multiplexed), Myung discloses, in FIG. 14 (annotated below), three sensors 1401, 1411, 1421 being encoded 1404, 1412, 1422 and selectable for sending by a multiplexer 1430 (¶ [0147] - ¶ [0148]).  

    PNG
    media_image1.png
    477
    361
    media_image1.png
    Greyscale

The above disclosure of an example of three sensors, their encoding, and selection for transmission by a multiplexer, in conjunction with the disclosures above in Kandah in view of Tachibana, render the elements of claim 1 obvious.
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR MONITORING VOLTAGE ACROSS ISOLATION BARRIER, disclosed by Kandah and the IMAGE FORMING APPARATUS INCLUDING MOTOR THAT DRIVES IMAGE FORMING APPARATUS, CONTROLLER THAT CONTROLS MOTOR, AND SENSOR, disclosed by Tachibana; by incorporating the ELECTRONIC DEVICE AND CONTROL METHOD, disclosed by Myung; in order to provide a flow of operation for transmitting related data from multiple sensors and encoding that sensor data in real time for communication (Myung; ¶ [0146]).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which the sending a first signal includes pulse width modulation encoding the first data.  
However, Kandah further discloses, in FIG(s). 1-5:
in which the sending a first signal includes pulse width modulation encoding the first data ("where the AOUT signal takes the form of a PWM signal;"  Col. 11, lines 1-9).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which the first data is slowly changing data.  
However, Kandah further discloses, in FIG(s). 1-5:
in which the first data is slowly changing data ("different types of sensed information provided by the PWM signal 506 . . . the PWM signal 506 can include sensed temperature;"  Col. 14, lines 13-17).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving first data includes receiving temperature data, and the first frequency is 400 kHertz.  
However, Kandah further discloses, in FIG(s). 1-5:
in which receiving first data includes receiving temperature data and the first frequency is 400 kHertz ("the PWM signal 506 can include sensed temperature [e.g., IGBT die temperature] information provided as a 4 kHz PWM signal component;"  (Col. 14, lines 15-18);  Kandah in view of Tachibana and further in view of Myung discloses the claimed invention except for the first frequency is 400 kHertz.  It would have been an obvious matter of design choice to have encoded sensor data at a frequency greater than or less than for another sensor, since Applicant has not disclosed that the frequency being 400 kHertz solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a frequency greater than or less than 400 kHertz).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving the second data includes receiving a fault signal.  
However, Kandah further discloses, in FIG(s). 1-5:
in which receiving the second data includes receiving a fault signal (received by communications block 218;  "interrupt signals to be communicated from the second control logic block 204 across the isolation barrier 128 for receipt by the first control logic block 202;"  Col. 7, lines 3-20).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which sending the second signal includes sending the second signal for 36 clock cycles of the second frequency.  
However, Kandah further discloses, in FIG(s). 1-5:
in which sending the second signal includes sending the second signal for 36 clock cycles of the second frequency (Kandah in view of Tachibana and further in view of Myung discloses the claimed invention except for sending the second signal for 36 clock cycles.  It would have been an obvious matter of design choice to have encoded sensor data at a frequency greater or less than a frequency for another sensor, since Applicant has not disclosed that the frequency being a particular value for a particular duration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with sending a signal for any particular duration at a selected frequency).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving the third data includes receiving an under voltage signal.  
However, Kandah further discloses, in FIG(s). 1-5:
in which receiving the third data includes receiving an under voltage signal (AOUT information includes voltage information such as DC link voltage whose value/magnitude indicates a system voltage condition;  Col. 11, lines 28-49).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which sending the third signal includes sending the third signal at a fixed logic state for 240 clock cycles of the second frequency.  
However, Kandah further discloses, in FIG(s). 1-5:
in which sending the third signal includes sending the third signal at a fixed logic state for 240 clock cycles of the second frequency (Kandah in view of Tachibana and further in view of Myung discloses the claimed invention except for sending the third signal at a fixed logic state for 240 clock cycles of the second frequency.  It would have been an obvious matter of design choice to have encoded sensor data at a frequency greater or less than a frequency for another sensor, since Applicant has not disclosed that the second frequency being sent for a particular duration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a greater or lesser frequency for a further particular duration).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for including sending only the first signal in response to receiving the first data and not receiving the second data or the third data.  
However, Myung further discloses, in FIG(s). 14:
including sending only the first signal in response to receiving the first data and not receiving the second data or the third data (Kandah in view of Tachibana and further in view of Myung discloses the claimed invention except for sending only the first signal.  It would have been an obvious matter of design choice to have selected sending a particular combination or order of one or all of the encoded sensor signals by a MUX selector signal [disclosed in Kandah as SEL, 238;  FIG. 2].  This being so since Applicant has not disclosed that the sending of a particular combination or order of encoded sensor signals solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any particular selection of encoded sensor signals).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for including sending only the second signal in response to receiving the first data and the second data and not receiving the third data.  
However, Myung further discloses, in FIG(s). 14:
including sending only the second signal in response to receiving the first data and the second data and not receiving the third data (Kandah in view of Tachibana and further in view of Myung discloses the claimed invention except for sending only the second signal.  It would have been an obvious matter of design choice to have selected sending a particular combination or order of one or all of the encoded sensor signals by a MUX selector signal [disclosed in Kandah as SEL, 238;  FIG. 2].  This being so since Applicant has not disclosed that the sending of a particular combination or order of encoded sensor signals solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any particular selection of encoded sensor signals).   
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 1 above, except for including sending only the third signal in response to receiving the first data, receiving the second data, and receiving the third data.   
However, Myung further discloses, in FIG(s). 14:
including sending only the third signal in response to receiving the first data, receiving the second data, and receiving the third data (Kandah in view of Tachibana and further in view of Myung discloses the claimed invention except for sending only the third signal.  It would have been an obvious matter of design choice to have selected sending a particular combination or order of one or all of the encoded sensor signals by a MUX selector signal [disclosed in Kandah as SEL, 238;  FIG. 2].  This being so since Applicant has not disclosed that the sending of a particular combination or order of encoded sensor signals solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any particular selection of encoded sensor signals).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849